Holmes, J.,
dissenting. I feel compelled to dissent in this matter in that it is my view that the opinion of the majority unreasonably extends the encompassment of the speedy trial statute to trial-delaying events over which the trial court had absolutely no control, or could have anticipated.
State v. Pudlock (1975), 44 Ohio St. 2d 104, relied upon by the Court of Appeals, and also the majority here, involved a sua sponte entry by the trial court after the speedy trial period had expired, such entry to the effect that the court was experiencing an overcrowded trial docket. In my view, such entry involved an internal administrative matter.
The difficulty of burdensome trial court dockets is well known and the unavailability of courtrooms is well docu*82mented. At least to some degree these conditions can be foreseen, and the appropriate entries may well be entered by the trial court in advance of the expiration of the mandated time for trial.
Relative to the trial court sua sponte entering an order of continuance after the expiration of the speedy trial period, such continuance being based upon a crowded trial docket, this court in State v. Pudlock, supra, stated, at page 106:
“It is evident that to allow a trial court to extend the required time period under the above circumstances would render meaningless the provisions of R. C. 2945.71, and thwart the intent of the General Assembly to provide specified time limits within which an accused must be brought to trial.” (Emphasis added.)
Here the circumstances presented the trial court were certainly not those found in Pudlock. Here the trial court was not faced with an internal administrative matter of unavailability of trial judges or courtrooms—-it was confronted with a force majeure, an act of God, which resulted in one of the worst winter storms in the history of this state.
To protect the rights of the accused, as well as to protect the rights of the average citizen on the street, it is necessary to interpret and apply the speedy trial statutes in a reasonable manner. Here, in view of the unusual climatic conditions which existed, preventing the grand jury from meeting and conducting its affairs, and because the time delay was not inordinate, I would hold that the trial court’s extension of the time before trial was not erroneous or an abuse of discretion.
Locher, J., concurs in the foregoing dissenting opinion.